— In three related neglect proceedings pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (Freeman, J.), dated February 23, 2004, as denied his motion to vacate an order of disposition of the same court dated August 5, 2003, entered upon his default in appearing at the dispositional hearing, inter alia, releasing the children to the custody of their mother.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court providently exercised its discretion in denying the father’s motion to vacate the order of disposition entered upon his default in appearing at the dispositional hearing (see Matter of Vanessa F., 9 AD3d 464 [2004]).
The father’s remaining contentions are without merit. H. Miller, J.P., Crane, Spolzino and Fisher, JJ., concur.